IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00084-CV
 
Ex
parte Billy Ray Evans
 
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 
            The
petition for writ of habeas corpus is denied.
 
 
 
REX
D. DAVIS
Justice
 
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
(Petitioner seeks a bail reduction by
his petition for writ of habeas corpus.  Chief Justice Gray would dismiss the
petition for writ of habeas corpus because we have no jurisdiction to grant
such a writ, much less when the petition is filed against a sheriff outside our
geographic jurisdiction, Dallas County.  Accordingly, Chief Justice Gray
respectfully dissents to the denial of the petition.)
Petition denied
Opinion
delivered and filed April 7, 2010
[OT06]
 


the Ninth Court of Appeals
and then transferred to us under a transfer order issued by the Supreme Court of Texas. 
Subsequently, a judgment nunc pro tunc was filed in both causes attempting to vacate the judgment
in cause number 6354 and enter judgment in cause number 6357.  Notice of appeal from that
judgment was tendered to us, along with a new filing fee.
      On December 20, 2000, we informed the parties of our concern about jurisdiction over this
appeal.  Specifically, we raised a question as to whether this court or the Ninth Court of Appeals
maintained jurisdiction over this appeal.  In response to our letter concerning jurisdiction, the
appellant filed a new notice of appeal with the Ninth Court of Appeals.  The Ninth Court of
Appeals acknowledged the filing of the notice of appeal and docketed the case.  They are awaiting
the dismissal of our case before proceeding.  
      After the new case was filed in the Ninth Court, we sent a letter to the parties stating that the
appeal pending before us would be dismissed for want of jurisdiction unless objections were made. 
No objections have been made.  Thus, this cause is dismissed for want of jurisdiction.  The record
will be forwarded to the Ninth Court of Appeals upon the issuance of our mandate, which shall
issue forthwith.  Tex. R. App. P. 18.1(c).
 
                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed March 14, 2001
Do not publish